Citation Nr: 1511611	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-24 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active duty service from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal
from an August 2010 rating decision issued by the RO.

In January 2014, the Board reopened and denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Affairs (Court) which, in an October 2014 Order granted the parties' Joint Motion, vacating in part the Board's January 2014 decision and remanded this matter for further consideration consistent with the Order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Court partially vacated the Board's January 2014 decision and remanded this matter for proceedings consistent with the Order.  The parties to the Joint Motion stated that they did not wish to disturb the Board's favorable determination reopening the claim.  

The parties in this case noted that the Board, in January 2014, denied entitlement to service connection for PTSD, finding that the most probative evidence, namely an
August 2010 VA examination, did not diagnose PTSD. It also denied entitlement to service connection for a psychiatric disorder other than PTSD based on the August 2010 VA examination that found the Veteran suffered from no mental health disorder.  The examiner, however, specifically stated that the Veteran's prognosis was unclear and that a "review exam (if applicable) is suggested in 36 months."  The parties also noted that medical evidence submitted subsequent to the August 2010 examination included a July 2012 VA Progress note showing a diagnosis of PTSD and depression, not otherwise specified.  In light of these diagnoses, which were rendered after the August 2010 examiner's finding of "no diagnosis," coupled with the August 2010 VA examiner's statement that a "review exam" was suggested in 36 months, the parties to the Joint Motion agreed that remand was required to obtain a new VA examination to address whether the Veteran currently is diagnosed with a psychiatric disability and whether it is related to his military service.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet.App. 303, 311-312 (2007) (once VA undertakes to provide a medical examination (even if the duty to assist did not require that examination), VA must provide an adequate examination or, at a minimum notify the claimant why one will not be provided). 

Based on the foregoing, this matter is remanded in order to afford the Veteran with an additional VA examination in connection with his claim.  Upon remand, the Veteran should also be afforded an opportunity to submit additional records relevant to his claim.  Updated VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include updated VA treatment records.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Contact the Veteran and advise him to identify and submit any information or evidence potentially corroborative of any claimed in-service stressors.  The Veteran should be told to be as specific as possible with respect to names, dates, locations, and units involved.  In doing so, the RO/AMC should notify the Veteran that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report, and photos, contemporaneous letters, or other information that may corroborate his statements.  

Review the file and prepare a summary of all claimed and verifiable stressors.  If appropriate, contact the appropriate department and request that they provide information which might corroborate the alleged stressors.  Associate any response and/or additional records with the claims file.

3.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM diagnostic criteria is required.  

a) The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD.  

If the Veteran is diagnosed with PTSD, the examiner should specify any stressor(s) that provide the basis of the diagnosis.  

The examiner should also determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

b)  For any other psychiatric diagnosis, the examiner is requested to render an opinion as to the following:

Does the Veteran have a psychiatric disorder other than PTSD?  If so, state the diagnosis or diagnoses. 

If the examiner finds that the Veteran has a diagnosed psychiatric disorder other than PTSD, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service?  

c)  The examiner should also comment on previously diagnosed psychiatric disorders and indicate whether such diagnoses were made in error or are in remission.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

A complete rationale for all opinions is requested.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  Readjudicate the issue on appeal.  The Veteran should be given the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




